                 Case 2:21-cv-01154-RAJ Document 7 Filed 09/10/21 Page 1 of 3




1                                                            HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10
      MANJINDER SINGH BEESLA,
11
                                                           Case No. 2:21-cv-1154-RAJ
12
                    Plaintiff,
13
            v.                                             ORDER
14
15    GURUDWARA SINGH SABHA,
16
                    Defendant.
17
18                                      I.    INTRODUCTION
19          This matter is before the Court sua sponte. On September 8, 2021, the Honorable
20   Michelle L. Peterson, United States Magistrate Judge, granted pro se Plaintiff Manjinder
21   Singh Beesla’s application to proceed in forma pauperis, while recommending the
22   complaint be reviewed under 28 U.S.C. § 1915(e)(2)(B). Dkt. # 5. Having reviewed the
23   complaint, the Court DISMISSES the complaint. Dkt. ## 1, 6.
24                                           II. DISCUSSION
25          Under 28 U.S.C. § 1915, a court is required to dismiss an in forma
26   pauperis plaintiff’s case if the action “(i) is frivolous or malicious; (ii) fails to state a
27   claim on which relief may be granted; or (iii) seeks monetary relief against a defendant
28   ORDER – 1
                Case 2:21-cv-01154-RAJ Document 7 Filed 09/10/21 Page 2 of 3




1    who is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see also See Lopez v.
2    Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (“[S]ection 1915(e) applies to all in forma
3    pauperis complaints, not just those filed by prisoners.”).
4           In his complaint, Plaintiff Manjinder Singh Beesla (“Plaintiff”) states his claim as
5    follows:
6
            Countering my civil rights fight of hate crime in social justice without courts.
7           Aiding in my death threat along with my mother in law Manjit Kaur. And Wife
            Kuldip Kaur Beesla. Unsafe worship place and living place home since 2006.
8
9    Dkt. # 1-1 at 4. He requests relief in the form of “retirement, medical health condition of
10   severe sickness done by social justice operated without any cause and hearings.” Id. He
11   asserts that he is not able to work and requests $5,000,000. Id. Plaintiff also attaches a
12   “demand letter,” ostensibly addressed to Defendant Gurudwara Singh Sabha, wherein he
13   alleges that Defendant “acted as an internal dispatch of social justice, where hunting goes
14   on for fifteen years without any cause or hearings.” Dkt. # 1-2 at 1. Plaintiff alleges that
15   his wife and mother-in-law were “involved in hidden abuse in [Defendant’s] internal
16   operations without any cause and hearings.” Id. Plaintiff then demands a “justice check
17   of 5 million in [the] law suit against illegal operations along with Internal Department of
18   Police of India and Police of USA.”
19          Plaintiff’s statements do not constitute a cognizable claim. In the absence of any
20   factual allegations supporting any discernable cause of action on which relief may be
21   granted, the Court must dismiss the complaint without prejudice for failure to state a
22   claim pursuant to § 1915(e)(2)(B)(ii). Plaintiff may, however, amend the complaint
23   within 21 days of the Order. “Unless it is absolutely clear that no amendment can cure
24   the defect . . . a pro se litigant is entitled to notice of the complaint’s deficiencies and an
25   opportunity to amend prior to dismissal of the action.” Lucas v. Dep’t of Corr., 66 F.3d
26   245, 248 (9th Cir. 1995) (per curiam).
27
28   ORDER – 2
               Case 2:21-cv-01154-RAJ Document 7 Filed 09/10/21 Page 3 of 3




1                                     III. CONCLUSION
2           For the reasons stated above, Plaintiff’s complaint is DISMISSED without
3    prejudice. Plaintiff may file an amended complaint within twenty-one (21) days of the
4    Order. If Plaintiff fails to timely comply with this Order by filing an amended complaint
5    that corrects the deficiencies noted above, the Court will dismiss this action without leave
6    to amend.
7
            DATED this 9th day of September, 2021.
8
9
10
                                                      A
                                                      The Honorable Richard A. Jones
11
                                                      United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 3
